Dear Mr. Jewell:
You have requested the opinion of this office regarding an heir's entitlement to the homestead exemption. Specifically, you are interested in determining if a co-heir (i.e., one of a number of heirs), who is above the age of majority, and who resides in the property he has inherited, is entitled to the homestead exemption.
This office has previously opined that an heir who has reached the age of majority and who occupies inherited property, but is not the sole heir, is not entitled to the homestead exemption as he is an owner in indivision [La. Const. (1974) Art.VII, Sec. 20]. Attorney General's Opinion No. 91-262, copy enclosed. See also Attorney General's Opinion No. 88-278, also enclosed.
We trust this correspondence adequately responds to your request. If this office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
                        Richard P. Ieyoub Attorney General
                        By: Jeanne-Marie Zeringue Barham Assistant Attorney General